Filed pursuant to Rule 433 Registration Statement No. 333-180300-03 FINANCIAL PRODUCTS FACT SHEET (T160) Offering Period: October 1 – October 30, 2012 4-year Digital-Plus Barrier Notes Linked to the S&P 500 ® Index Return Profile • 4 year Digital Plus Barrier Notes linked to the performance of the S&P 500 ® Index. • If the Final Level is equal to or greater than the Initial Level, the investor will be entitled to receive the greater of the Fixed Payment Percentage and the uncapped participation in the appreciation of the Underlying. • If the Final Level is less than the Initial Level and a Knock In Event does not occur, the investor is entitled to receive the principal amount at maturity • If the Final Level is less than the Initial Level and a Knock In Event occurs, the investor will be entitled to receive a payment at maturity that will be less than the principal amount. • Any payment on the securities is subject to our ability to pay our obligations as they become due. Terms & Knock In Event Issuer: Credit Suisse AG (“Credit Suisse”), Nassau Branch Trade Date: Expected to be October 31, 2012 Settlement Date: Expected to be November 5, 2012 Underlying: The S&P 500 ® Index Fixed Payment Percentage: Expected to be between [35.00-40.00]% (to be determined on the Trade Date). Redemption Amount: An amount in cash equal to the principal amount of the securities held multiplied by the sum of 1 plus the Underlying Return. Underlying Return: If (a) the Final Level is equal to or greater than the Initial Level, then the maximum of (i) Fixed Payment Percentage and (ii) [(Final Level – Initial Level)/Initial Level], or (b) the Final Level is less than the Initial Level and (i) a Knock-In Event occurs, then: [(Final Level – Initial Level)/Initial Level]; or (ii) a Knock-In Event does not occur, then: zero. Knock-In Level: Expected to be approximately 70% of the Initial Level (to be determined on the Trade Date). Knock-In Event: A Knock-In Event occurs if the Final Level of the Underlying is equal to or less than the Knock-In Level on the Valuation Date. Initial Level: The closing level of the Underlying on the Trade Date. Final Level: The closing level of the Underlying on the Valuation Date. Valuation Date: October 31, 2016 Maturity Date: November 4, 2016 CUSIP: 22546TZT1 Benefits • If the Underlying appreciates, offers the greater of the Fixed Payment Percentage or uncapped participation in the appreciation of the Underlying. • Reduced downside risk due to a 30% contingent buffer. Hypothetical Returns at Maturity Percentage Underlying Redemption Amount Change in the Return (1) per $1,000 Principal Underlying Amount (1)(2) 50% 50% $1,500 40% 40% $1,400 30% 37.5% $1,375 20% 37.5% $1,375 10% 37.5% $1,375 0% 37.5% $1,375 10% 0% $1,000 20% 0% $1,000 30% 30% $700 40% 40% $600 50% 50% $500 Assumes a Fixed Payment Percentage of 37.5% (the midpoint of the expected range) (to be determined on Trade Date). The hypothetical Redemption Amounts set forth above are for illustrative purposes only and may not be the actual returns applicable to the investor. The numbers appearing in the table have been rounded for ease of analysis. Product Risks • Investment may result in a loss of up to 100% of principal. • The value of the securities and the payment of any amount due on the securities are subject to the credit risk of Credit Suisse. • The securities do not pay interest. • The return on the securities is affected by the Final Level and the occurrence of a Knock In Event. • Redemption Amount will be less than the principal amount if the Final Level is less than the Initial Level and a Knock In Event occurs. In such case, the return will be based on the percentage change in the Underlying. (See “Additional Risk Considerations” on the next page.) Product
